DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-9, 11-18, 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “providing an adhesive film over a first surface of a semiconductor wafer on which a semiconductor device layer and a bump electrically connected to the semiconductor device layer are formed; forming a slit in the adhesive film, wherein the slit reaches the semiconductor device layer” in combination with the remaining claimed features.
Regarding claim 14, the prior art does not disclose “providing an adhesive film over a first surface of a semiconductor wafer on which a semiconductor device layer and a bump electrically connected to the semiconductor device layer are formed; forming a slit in the adhesive film” and “connecting the bump to a wiring of a circuit board” in combination with the remaining claimed features.
Regarding claim 17, the prior art does not disclose “an adhesive film covering the bump between the semiconductor chip and the circuit board, wherein the semiconductor chip includes a first cut surface that is connected to both the first surface and one of side surfaces of the semiconductor chip between the first and second surfaces, and the adhesive film is in contact with the first cut surface of the semiconductor chip” in combination with the remaining claimed features.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899